Exhibit 10.1
EXECUTION VERSION
STOCKHOLDER AGREEMENT
among
RHAPSODY INTERNATIONAL INC.,
REALNETWORKS, INC.,
REALNETWORKS DIGITAL MUSIC OF CALIFORNIA, INC.,
VIACOM INTERNATIONAL INC.
and
DMS HOLDCO INC.
Dated as of March 31, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I Definitions
    2  
Section 1.01. Certain Defined Terms
    2  
Section 1.02. Other Definitional Provisions
    5  
ARTICLE II Corporate Governance
    5  
Section 2.01. Board Composition
    5  
Section 2.02. Composition of Committees of the Board
    7  
ARTICLE III Transfer of Shares
    7  
Section 3.01. Restrictions on Transfer
    7  
Section 3.02. Permitted Transfers
    8  
Section 3.03. Compliance with Transfer Provisions
    8  
Section 3.04. Legend
    8  
Section 3.05. Right of First Offer
    9  
Section 3.06. Drag-Along Right
    10  
Section 3.07. Preemptive Right
    11  
ARTICLE IV Additional Covenants
    12  
Section 4.01. Actions Requiring Consent
    12  
Section 4.02. Registration Rights
    13  
Section 4.03. Information Rights
    13  
Section 4.04. Annual Audit
    14  
Section 4.05. Access Rights
    14  
ARTICLE V Term
    15  
Section 5.01. Term
    15  
ARTICLE VI General Provisions
    15  
Section 6.01. Notices
    15  
Section 6.02. Counterparts
    16  
Section 6.03. Integration
    16  
Section 6.04. No Third Party Beneficiaries
    16  
Section 6.05. Applicable Law; Consent to Jurisdiction
    17  
Section 6.06. Severability
    17  
Section 6.07. Amendment
    17  

i



--------------------------------------------------------------------------------



 



              Page  
Section 6.08. Headings
    17  
Section 6.09. Waiver of a Jury Trial
    18  
Section 6.10. Enforcement
    18  
Section 6.11. Waiver
    18  
Section 6.12. Confidentiality
    18  
Section 6.13. Other Stockholders
    19  
Section 6.14. Publicity
    19  
Section 6.15. Absence of Presumption
    19  
Section 6.16. Expenses
    19  

ii



--------------------------------------------------------------------------------



 



     STOCKHOLDER AGREEMENT, dated as of March 31, 2010, among RHAPSODY
INTERNATIONAL INC., a Delaware corporation (the “Company”), RealNetworks, Inc.,
a Washington corporation (“RN Parent”), RealNetworks Digital Music of
California, Inc., a California corporation (“RN Sub”), Viacom International
Inc., a Delaware corporation (“MTVN Parent”), on behalf of its MTV Networks
Division, and DMS Holdco Inc., a Delaware corporation (“MTVN Sub” and together
with RN Sub, the “Stockholders”).
RECITALS
          WHEREAS, the Company was first formed as a limited liability company
under Delaware law on August 16, 2007 under the name “Rhapsody America LLC” and
was converted to a corporation under the name “Rhapsody International Inc.” by
the filing of its Certificate of Conversion and Certificate of Incorporation
with the Secretary of State of the State of Delaware on March 31, 2010 (the
“Conversion”);
          WHEREAS, the Stockholders have entered into the Transaction,
Contribution and Purchase Agreement dated as of February 9, 2010 (the
“Transaction Agreement”) to effect the transfer and contribution of certain
additional assets to the Company;
          WHEREAS, immediately prior to the transactions contemplated by the
Transaction Agreement, RN Sub owned a 51% membership interest in the Company and
MTVN Sub owned a 49% membership interest in the Company;
          WHEREAS, by virtue of the Conversion, all outstanding membership
interests of the Company were converted into equity interests in the Company;
          WHEREAS, as of the date hereof, MTVN Sub owns the Company’s Class A
common stock, par value $0.01 per share (“Class A Stock”) and RN Sub owns the
Company’s preferred stock, par value $0.01 per share (“Preferred Stock” and
together with Class A Stock, “Voting Stock”) in the amounts set forth opposite
its name on Schedule A attached hereto;
          WHEREAS, pursuant to the Charter (as defined below), holders of Voting
Stock shall be entitled to one vote for each share of Voting Stock held by them
on all matters properly presented to the stockholders, the holders of Class A
Stock and the holders of Preferred Stock voting together as one class; and
          WHEREAS, each of the parties desires to enter into this Agreement (as
defined below) in order to establish certain rights and obligations of RN Sub
and MTVN Sub as holders of Voting Stock;
          NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth herein, and intending to be legally bound
hereby, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
Definitions
          Section 1.01. Certain Defined Terms. As used in this Agreement:
          “Adoption Agreement” has the meaning assigned to such term in
Section 3.02(a)(i).
          “Affiliate” of any specified Person means any other Person directly or
indirectly Controlling, Controlled by or under direct or indirect common Control
with such specified Person; provided that the Company and its Subsidiaries shall
not be deemed to be an Affiliate of any Stockholder or Parent, and provided,
further, that “Affiliate”, when used with respect to MTVN Sub or MTVN Parent or
any of their Affiliates, shall only mean Viacom Inc., a Delaware corporation,
and any direct or indirect Subsidiaries of Viacom Inc. and shall not include any
direct or indirect stockholder of Viacom Inc. or any of their Affiliates other
than Viacom Inc. and any direct or indirect Subsidiaries of Viacom Inc.
          “Agreement” means this Stockholder Agreement, as it may be amended,
supplemented, restated or modified from time to time.
          “Board” means the Board of Directors of the Company.
          “Business Day” means any day that is not a Saturday, a Sunday or a
U.S. Federal holiday.
          “By-laws” means the By-laws of the Company, as amended or restated
from time to time.
          “Charter” means the Certificate of Incorporation of the Company, as
amended or restated from time to time.
          “Class A Stock” has the meaning set forth in the recitals of this
Agreement.
          “Class B Stock” means the Company’s Class B common stock, par value
$0.01 per share
          “Control” means, with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of such Person, whether through ownership of securities or
partnership, membership, limited liability company, or other ownership
interests, by contract or otherwise, and the terms “Controlling” and
“Controlled” have meanings correlative to the foregoing.
          “Conversion” has the meaning set forth in the recitals of this
Agreement.
          “Director” means any member of the Board.
          “Drag-Along Notice” has the meaning assigned to such term in
Section 3.06.

2



--------------------------------------------------------------------------------



 



          “Drag-Along Party” has the meaning assigned to such term in
Section 3.06.
          “Drag-Along Price” has the meaning assigned to such term in
Section 3.06.
          “Drag-Along Purchaser” has the meaning assigned to such term in
Section 3.06.
          “Drag-Along Right” has the meaning assigned to such term in
Section 3.06.
          “Drag-Along Terms” has the meaning assigned to such term in
Section 3.06.
          “GAAP” means generally accepted accounting principles in the United
States.
          “Indebtedness” means, with respect to any Person, all obligations of
such Person (i) for borrowed money or funded indebtedness or issued in
substitution for or exchange for borrowed money or funded indebtedness
(including obligations with respect to principal, accrued interest, and any
applicable prepayment charges or premiums and any unpaid fees, expenses or other
monetary obligations in respect thereof); (ii) evidenced by notes, bonds,
debentures, mortgages or similar instruments; and (iii) all obligations of the
types described in clauses (i) and (ii) above of any other individual or entity,
the payment of which is guaranteed or is subject to contingent guarantee,
directly or indirectly, by such Person or is secured by a pledge, mortgage,
encumbrance or other Lien of any kind or character on any property or asset of
such Person (whether or not such obligation is assumed by such Person).
          “Independent Director” means a Director who (i) qualifies as an
“independent director” of the Company under (a) NYSE Rule 303A(2), as such Rule
may be amended, supplemented or replaced from time to time or (b) any comparable
rule or regulation of a primary securities exchange or quotation system, (ii) is
identified as independent upon the mutual agreement of RN Stockholder and MTVN
Stockholder or (iii) is the Chief Executive Officer or the highest-ranking
officer of the Company as set forth in the proviso to Section 2.01(a)(iii).
          “Initiating Stockholder” has the meaning assigned to such term in
Section 3.05(a).
          “Initiator Notice” has the meaning assigned to such term in
Section 3.05(a).
          “Lien” means any pledge, encumbrance, security interest, purchase
option, call or similar right.
          “MTVN Designees” has the meaning assigned to such term in
Section 2.01(a)(ii).
          “MTVN Music Group” has the meaning assigned to such term in the Audio
Music Service Brand and Content License, Distribution and Advertising Agreement
dated as of August 20, 2007, by and between MTVN Parent and the Company, as such
agreement may be amended, supplemented, restated or modified from time to time.
          “MTVN Stockholder” means MTVN Sub and shall include any successor to
MTVN Sub, or any assignee of MTVN Sub pursuant to Section 3.02(a)(i).

3



--------------------------------------------------------------------------------



 



          “New Securities” has the meaning assigned to such term in
Section 3.07(b).
          “Non-initiating Stockholder” has the meaning assigned to such term in
Section 3.05(a).
          “Offer Price” has the meaning assigned to such term in
Section 3.05(b).
          “Offered Stock” has the meaning assigned to such term in
Section 3.05(a).
          “Original Stockholder” has the meaning assigned to such term in
Section 3.06.
          “Other Stockholder” has the meaning assigned to such term in
Section 6.13.
          “Parent” means (i) in the case of RN Sub, RN Parent, (ii) in the case
of MTVN Sub, MTVN Parent, (iii) in the case of any other Stockholder, such
Stockholder’s direct or indirect ultimate Controlling Person at the time such
Stockholder becomes a Stockholder (except to the extent such Stockholder is an
Affiliate of MTVN Parent, in which case the Parent of such Stockholder shall
continue to mean MTVN Parent).
          “Participation Stockholder” has the meaning assigned to such term in
Section 3.07(a).
          “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, governmental authority or other entity.
          “Preferred Stock” has the meaning set forth in the recitals of this
Agreement.
          “Public Offering” shall mean the completion of a sale of common stock
pursuant to a registration statement which has become effective under the
Securities Act (excluding registration statements on Form S-4, S-8 or similar
limited purpose forms), in which some or all of the Common Stock or the common
stock of any Subsidiary of the Company shall be listed and traded on a national
exchange or on the NASDAQ National Market System.
          “Requesting Stockholder” has the meaning assigned to such term in
Section 4.04.
          “Right of First Offer” has the meaning assigned to such term in
Section 3.05(a).
          “RN Designees” has the meaning assigned to such term in
Section 2.01(a)(i).
          “RN Stockholder” means RN Sub and shall include any successor to RN
Sub, or assignee of RN Sub pursuant to Section 3.02(a)(i).
          “ROFO Notice” has the meaning assigned to such term in
Section 3.05(b).
          “ROFO Notice Period” has the meaning assigned to such term in
Section 3.05(b).
          “Sale Transaction” has the meaning assigned to such term in
Section 3.02(b).

4



--------------------------------------------------------------------------------



 



          “Securities Act” means the Securities Act of 1933 and the rules and
regulations promulgated thereunder, as amended.
          “Stockholder” means MTVN Stockholder, RN Stockholder and any Other
Stockholder.
          “Subsidiary” means, with respect to any Person, any other Person of
which such Person (i) owns directly or indirectly more than fifty percent (50%)
of the equity, membership interest or beneficial interest, on a consolidated
basis, or (ii) owns directly or controls with power to vote, directly or
indirectly through one or more Subsidiaries, shares of the equity, membership
interest or beneficial interest having the power to elect more than fifty
percent (50%) of the directors, trustees, managers or other officials having
powers analogous to that of directors of a corporation.
          “Transaction Agreement” has the meaning set forth in the recitals of
this Agreement.
          “Transfer” means, directly or indirectly, (i) to sell, transfer,
assign or similarly dispose of, whether voluntarily, involuntarily or by
operation of law, (ii) to enter into an agreement to vote, consent, grant a
proxy or power of attorney or deposit shares into a voting trust, or the
execution of a written consent, the grant of a proxy or power of attorney or the
deposit of shares into a voting trust or (iii) to enter into a contract, option
or other arrangement or understanding that upon consummation or foreclosure
would effect a sale, transfer, assignment or similar disposition.
          “Voting Stock” has the meaning set forth in the recitals of this
Agreement.
          Section 1.02. Other Definitional Provisions. (a) The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Article and Section references are to this Agreement unless
otherwise specified. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”.
          (b) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
ARTICLE II
Corporate Governance
          Section 2.01. Board Composition. (a) The number of Directors
constituting the Board shall be fixed at the number that is the number of
Directors that RN Stockholder and MTVN Stockholder are entitled to designate in
the aggregate, from time to time, pursuant to Sections 2.01(a)(i), (ii) and
(iii) below which number shall initially be five (5). The Board shall be
composed as follows:
     (i) (A) two (2) Directors designated for election to the Board by RN
Stockholder for so long as RN Stockholder continues to own shares of Voting
Stock representing at

5



--------------------------------------------------------------------------------



 



least twenty-five percent (25%) of the then outstanding shares of Voting Stock;
or (B) if clause (A) is not applicable, one (1) director designated for election
to the Board by RN Stockholder for so long as RN Stockholder continues to own
shares of Voting Stock representing at least ten percent (10%) of the then
outstanding shares of Voting Stock (in each case, the “RN Designees”); the
initial RN Designees are set forth on Schedule B;
     (ii) (A) two (2) Directors designated for election to the Board by MTVN
Stockholder for so long as MTVN Stockholder continues to own shares of Voting
Stock representing at least twenty-five percent (25%) of the then outstanding
shares of Voting Stock; or (B) if clause (A) is not applicable, one (1) director
designated for election to the Board by MTVN Stockholder for so long as MTVN
Stockholder continues to own shares of Voting Stock representing at least ten
percent (10%) of the then outstanding shares of Voting Stock (in each case, the
“MTVN Designees”); the initial MTVN Designees are set forth on Schedule C; and
     (iii) one Independent Director jointly designated by RN Stockholder and
MTVN Stockholder (for so long as each of RN Stockholder and MTVN Stockholder is
entitled to designate at least one Director pursuant to Sections 2.01(a)(i) and
(ii)) who shall initially be the individual set forth on Schedule D hereto. If
at any time RN Stockholder and MTVN Stockholder cannot agree upon the designee
for Independent Director, the Independent Director shall be selected pursuant to
the provision set forth in Schedule E hereto; provided, however, in the event
that the existing Independent Director resigns or is removed from the Board or
if the Independent Director seat is otherwise vacant, the Company’s Chief
Executive Officer (excluding any Person serving as the Company’s interim Chief
Executive Officer), or if the office of the Chief Executive Officer is vacant or
not permanently filled, then the Company’s highest ranking officer, shall serve
as the Independent Director during such interim period.
          (b) Each Stockholder agrees to vote or act by written consent with
respect to (or cause to be voted or acted upon by written consent) all shares of
Voting Stock then held of record by such Stockholder (x) in favor of the
election to the Board of those individuals designated or nominated in accordance
with Section 2.01(a) and (y) against the election to the Board of any individual
not designated or nominated in accordance with Section 2.01(a); provided,
however, that at the written request of either MTVN Stockholder or RN
Stockholder with respect to a Director designated by such Stockholder pursuant
to Section 2.01(a), each other Stockholder hereby agrees to vote or act by
written consent with respect to (or cause to be voted or acted upon by written
consent) all shares of Voting Stock then held of record by such Stockholder in
favor of the removal from office of such Director at any meeting or upon any
action by written consent called or taken for the purpose of removing such
Director from office (and except as set forth in Section 2.01(d), otherwise
shall not vote or act by written consent to cause the removal of such Director
without cause).
          (c) In the event of any vacancy in the office of Director of an RN
Designee or MTVN Designee, each Stockholder agrees to vote or act by written
consent with respect to (or cause to be voted or acted upon by written consent)
all shares of Voting Stock then held of record by such Stockholder in favor of
the election to the Board of an individual designated in writing by RN
Stockholder or MTVN Stockholder, as applicable, and against the election to the

6



--------------------------------------------------------------------------------



 



Board of any individual not designated by RN Stockholder or MTVN Stockholder, as
applicable. The Company and the Stockholders shall use their best efforts to
fill any vacancies of the Board as soon as practicable following the date such
vacancy is created.
          (d) If at any time there is a reduction in the number of Directors a
Stockholder has a right to designate pursuant to Sections 2.01(a)(i) and (ii),
such Stockholder shall use its best efforts to cause such number of its
designees to resign from the Board. If a designee fails to resign in accordance
with the preceding sentence, each Stockholder agrees to vote or act by written
consent with respect to (or cause to be voted or acted upon by written consent)
all shares of Voting Stock then held of record by such Stockholder in favor of
the removal of such Director without cause. The Company and the Stockholder
shall use their best efforts to cause such action to be taken as soon as
practicable following the date of decrease.
          Section 2.02. Composition of Committees of the Board. The Board may
from time to time designate one or more committees, each committee to consist of
two (2) or more members of the Board; provided, however, that at least one RN
Designee (for so long as RN Stockholder has the right to designate a Director
pursuant to Section 2.01(a)(i)) and at least one MTVN Designee (for so long as
MTVN Stockholder has the right to designate a Director pursuant to
Section 2.01(a)(ii)) shall be entitled to representation on each committee of
the Board.
ARTICLE III
Transfer of Shares
          Section 3.01. Restrictions on Transfer. (a) Each Stockholder agrees
that, until December 31, 2010, it will not Transfer any shares of Voting Stock
now owned or hereafter acquired by such party (or any interest therein) to any
other Person, except as expressly permitted by Section 3.02.
          (b) It shall be a condition to any Transfer not prohibited by this
Article III that (i) such Transfer shall comply with the provisions of the
Securities Act and applicable state securities laws and (ii) no such Transfer
shall require the Company to file any report or other disclosure pursuant to the
Securities Act or applicable state securities laws. Until the Transfer of any
Voting Stock has been registered under the Securities Act, such Voting Stock may
not be offered or sold except pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act and
applicable state securities laws.
          (c) It shall be a condition to any Transfer not prohibited by this
Article III that no applicable law or judgment issued by any governmental entity
which would prohibit such Transfer shall be in effect, and all consents of, or
declarations or filings with, or expirations of waiting periods imposed by, any
governmental entity necessary for the consummation of such Transfer shall have
been obtained or filed or shall have occurred, and the Company and each
Stockholder agree to reasonably cooperate with the transferring Stockholder, at
such transferring Stockholder’s expense, to provide such information and make
such filings as shall be necessary to satisfy as promptly as practicable the
foregoing conditions in connection with a proposed

7



--------------------------------------------------------------------------------



 



Transfer; provided, however, that the Company shall not be required to make any
filings pursuant to the Securities Act or any applicable state securities laws.
          Section 3.02. Permitted Transfers. (a) The following Transfers shall
be permitted at any time and from time to time:
     (i) any Transfer by a Stockholder of all (but not less than all) of its
Voting Stock to a wholly-owned Subsidiary of such Stockholder’s Parent so long
as such transferee continues to remain so owned and executes a counterpart of
this Agreement agreeing to be bound hereby to the same extent as the transferor
(an “Adoption Agreement”); provided, however, that if at any time such
transferee ceases to be a wholly-owned Subsidiary of such Stockholder’s Parent,
then all Voting Stock held by such transferee shall be deemed to be
automatically Transferred to such Parent or to another wholly-owned Subsidiary
of such Parent designated by such Parent, which wholly-owned Subsidiary shall
execute and deliver an Adoption Agreement; and
     (ii) any Transfer by a Stockholder with the prior written consent of each
of MTVN Stockholder and RN Stockholder.
          (b) Notwithstanding anything to the contrary set forth herein, the
restrictions on Transfer set forth in Section 3.01(a) shall not prohibit (i) any
merger, consolidation or binding share exchange with a third party, (ii) sale or
other disposition of all or substantially all of the equity securities or sale
or other disposition of all or substantially all of the assets of RN Parent or
MTVN Parent, or (iii) any transaction involving all or substantially all of the
assets of the MTVN Music Group (each, a “Sale Transaction”); provided that
(x) in the case of a Sale Transaction in which the Voting Stock of MTVN
Stockholder is Transferred, the MTVN Stockholder following such Sale Transaction
shall be an entity belonging to the MTVN Music Group; and (y) in the case of a
Sale Transaction in which the Voting Stock of RN Stockholder is Transferred, the
RN Stockholder following such Sale Transaction shall be RN Parent.
          Section 3.03. Compliance with Transfer Provisions. Any Transfer or
deemed Transfer or attempted Transfer or deemed Transfer of Voting Stock in
violation of any provision of this Agreement shall be void, and the Company
shall not record such Transfer or deemed Transfer on its books or treat any
purported transferee of such Voting Stock as the owner of such Voting Stock for
any purpose.
          Section 3.04. Legend. (a) During the term of this Agreement, each
certificate evidencing Voting Stock held of record or owned by the Stockholders
shall bear the following legend:
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND TRANSFERABLE
ONLY UPON COMPLIANCE WITH THE PROVISIONS OF A STOCKHOLDER AGREEMENT, DATED AS OF
MARCH 31, 2010, AMONG RHAPSODY INTERNATIONAL INC., REALNETWORKS, INC.,
REALNETWORKS DIGITAL MUSIC OF CALIFORNIA, INC., VIACOM INTERNATIONAL INC. AND
DMS HOLDCO

8



--------------------------------------------------------------------------------



 



INC. A COPY OF SUCH STOCKHOLDER AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF
RHAPSODY INTERNATIONAL INC.”
          (b) Upon a Person ceasing to have rights and obligations under this
Agreement pursuant to the terms hereof or upon termination of this Agreement,
such Person may surrender to the Company any certificates held of record by such
Person and bearing the legend set forth in Section 3.04(a), and upon surrender
of such certificates, the Company shall reissue such certificates without such
legend.
          Section 3.05. Right of First Offer. (a) Each of RN Stockholder and
MTVN Stockholder and any Other Stockholder agrees that, until December 31, 2012,
it will not Transfer its Voting Stock to any Person (other than pursuant to
Section 3.02) without first offering to Transfer such Voting Stock to each of RN
Stockholder or MTVN Stockholder, in each case so long as such RN Stockholder or
MTVN Stockholder owns at least twenty-five percent (25%) of the then outstanding
shares of Voting Stock (“Right of First Offer”) (such Stockholder desiring to
make any such Transfer, the “Initiating Stockholder,” the subject shares that
the Initiating Stockholder seeks to Transfer, the “Offered Stock,” and such
Stockholder with the Right of First Offer, the “Non-initiating Stockholder”).
The Initiating Stockholder shall give written notice (the “Initiator Notice”) to
the Non-initiating Stockholder of its bona fide intention to sell the Offered
Stock, setting forth (i) the number of shares of Offered Stock and (ii) the
material terms and conditions (other than price) upon which the Initiating
Stockholder proposes to Transfer the Offered Stock.
          (b) Upon receipt of the Initiator Notice, the Non-initiating
Stockholder shall have a period of forty-five (45) days (“ROFO Notice Period”)
to offer to purchase the Offered Stock by delivering a written notice (“ROFO
Notice”) stating that it offers to purchase the Offered Stock on the terms
specified in the Initiator Notice and designating the price that it is offering
to pay, in cash, for the Offered Stock (“Offer Price”). A ROFO Notice shall be
binding on the Non-initiating Stockholder upon delivery and irrevocable without
the consent of the Initiating Stockholder. In the event that the Initiating
Stockholder is an Other Stockholder, RN Stockholder and MTVN Stockholder shall
each be entitled to purchase their pro rata portion of the Offered Stock;
provided that, if either MTVN Stockholder or RN Stockholder elects not to
exercise its Right of First Offer, the other may, at its option, offer to
purchase all (but not less than all) of the Offered Stock. For purposes of this
Section 3.05, “pro rata portion” is the product of (i) a fraction, the numerator
of which is the number of outstanding shares of Voting Stock which RN
Stockholder or MTVN Stockholder, as applicable, then owns and the denominator of
which is the number of outstanding shares of Voting Stock which RN Stockholder
and MTVN Stockholder then own, in the aggregate, multiplied by (ii) the number
of shares of Offered Stock set forth in the Initiator Notice.
          (c) Within ten (10) Business Days after receipt of the ROFO Notice,
the Initiating Stockholder shall indicate to the Non-initiating Stockholder
whether the Initiating Stockholder has accepted the Non-initiating Stockholder’s
offer. An acceptance shall be indicated by sending irrevocable written notice of
such acceptance to the Non-initiating Stockholder, and the Non-initiating
Stockholder shall then be obligated to purchase, and the Initiating Stockholder
shall then be obligated to sell, the Offered Stock on the terms and conditions
set forth in the Initiator Notice at the Offer Price.

9



--------------------------------------------------------------------------------



 



          (d) If the Initiating Stockholder does not accept any offer made by
the Non-initiating Stockholder or if the Non-initiating Stockholder does not
deliver a ROFO Notice in accordance with this Section 3.05, the Initiating
Stockholder may, during the ninety (90)-day period following the expiration of
the ROFO Notice Period and subject to the restrictions on Transfer contained in
this Article III, enter into an agreement for the Transfer of all (but not less
than all) Offered Stock with any Person (i) for a price, in cash, that is
greater than the Offer Price and (ii) otherwise, on terms not more favorable in
any material respect to the purchaser than those specified in the Initiator
Notice.
          (e) If the Initiating Stockholder does not enter into an agreement for
the Transfer of the Offered Stock within such ninety (90)-day period, the Right
of First Offer provided hereunder shall be deemed to be revived and such Offered
Stock shall not be Transferred unless first reoffered to the Non-initiating
Stockholder in accordance with this Section 3.05. Notwithstanding the foregoing,
the Initiating Stockholder shall not propose to Transfer the Offered Stock more
than once in any twelve-month period.
          (f) The closing of the purchase and sale of any Offered Stock to be
acquired by the original transferee named in the ROFO Notice shall be held at
the offices of the Company on such date and time as the parties may agree but in
all events within thirty (30) days following termination of the ROFO Notice
Period (which thirty (30)-day period shall be extended solely to the extent
needed to obtain any required governmental approvals). At the closing of such
purchase and sale, the Initiating Stockholder shall deliver an assignment
agreement transferring such Offered Stock, duly executed, free and clear of any
Liens, against delivery of the purchase price therefor. Each party shall bear
its own expenses in connection with a purchase and sale pursuant to this
Section 3.05.
          Section 3.06. Drag-Along Right. In the event that RN Stockholder (for
so long as such Stockholder owns at least twenty-five percent (25%) of the then
outstanding shares of Voting Stock) and MTVN Stockholder (for so long as such
Stockholder owns at least twenty-five percent (25%) of the then outstanding
shares of Voting Stock) (for purposes of this Section 3.06, each, an “Original
Stockholder”) shall have jointly entered into an agreement with any Person (such
Person, a “Drag-Along Purchaser”) regarding the Transfer of all of their Voting
Stock, an Original Stockholder shall be entitled, at its option, to require each
Stockholder holding less than ten percent (10%) of the then outstanding shares
of Voting Stock (the “Drag-Along Party”) to include all of its Voting Stock in
such sale (the “Drag-Along Right”). The Drag-Along Right shall be exercised by
written notice (the “Drag-Along Notice”) to the Drag-Along Party, at least
thirty (30) days prior to closing of the proposed Transfer, of the identity of
the Drag-Along Purchaser, the consideration offered for the transferring
Stockholder’s Voting Stock (the “Drag-Along Price”), the terms of the Drag-Along
Purchaser’s financing (if any and if known), the anticipated date of closing of
the proposed Transfer and any other material terms and conditions of the
proposed Transfer (the “Drag-Along Terms”). The Drag-Along Party shall be
obligated to sell all of its Voting Stock to the Drag-Along Purchaser on the
Drag-Along Terms at a price equal to the product of (x) the ratio of the
percentage of ownership of Voting Stock then outstanding of the Drag-Along Party
over the percentage of ownership of Voting Stock then outstanding of the
transferring Stockholder and (y) the Drag-Along Price; provided, however, that
the holders of shares of Preferred Stock shall be entitled to be paid the amount
determined pursuant to Section 3(c) of Article IV of the

10



--------------------------------------------------------------------------------



 



Charter to the extent applicable. At the closing of such Transfer (which
anticipated date, place and time shall be designated in the Drag-Along Terms),
the Drag-Along Party shall deliver an assignment agreement transferring all of
its Voting Stock, duly executed, free and clear of any Liens, against delivery
of the purchase price therefor. Each party shall bear its own expenses in
connection with a Transfer pursuant to this Section 3.06.
          Section 3.07. Preemptive Right. (a) The Company hereby grants to each
of RN Stockholder and MTVN Stockholder (for purposes of this Section 3.07, each
a “Participation Stockholder”), so long as it shall own at least ten percent
(10%) of the then outstanding shares of Voting Stock, the right to purchase up
to a pro rata portion of New Securities (as defined in paragraph (b) below)
which the Company, from time to time, proposes to sell or issue following the
date hereof. A Participation Stockholder’s pro rata portion, for purposes of
this Section 3.07, is equal to the product of (i) a fraction, the numerator of
which is the number of outstanding shares of Voting Stock which such
Participation Stockholder then owns and the denominator of which is the total
number of outstanding shares of Voting Stock then held by the Participation
Stockholders, in the aggregate, multiplied by (ii) the number of New Securities
the Company proposes to sell or issue.
          (b) “New Securities” shall mean any common stock or other equity
securities of the Company whether now authorized or not, any rights, options or
warrants to purchase common stock or other equity securities and any
Indebtedness or preferred stock of the Company which is convertible into common
stock or other equity securities (or which is convertible into a security which
is, in turn, convertible into common stock or other equity securities); provided
that the term “New Securities” does not include (i) Indebtedness of the Company
which is not by its terms convertible into common stock; (ii) common stock
issued as a stock dividend to all holders of Voting Stock and Class B Stock pro
rata or upon any subdivision or combination of shares of common stock;
(iii) common stock, or other equity capital exchangeable for or convertible into
shares of common stock, issued to any employee or director and approved by the
Board and any employee or director stock options approved by the Board;
(iv) common stock issued for the acquisition of another corporation or other
entity by the Company by stock purchase, merger, purchase of substantially all
assets or other reorganization approved by the Board; (v) the issuance of common
stock upon the exercise or conversion of any rights, options or warrants to
purchase common stock outstanding prior to the issuance of New Securities; and
(vi) common stock issuable in a Public Offering; and provided, further, that if
any “New Securities” include common stock and other equity securities coupled as
a package, “New Securities” shall mean the package of securities and not each
class of securities individually.
          (c) In the event the Company proposes to issue New Securities, the
Company shall give each Participation Stockholder written notice of such
proposal, describing the type of New Securities and the price and the terms upon
which the Company proposes to issue the same. For a period of fifteen
(15) Business Days following the delivery of such notice by the Company, the
Company shall be deemed to have irrevocably offered to sell to each
Participation Stockholder its pro rata share of such New Securities for the
price and upon the terms specified in the notice. Each Participation Stockholder
may exercise its rights of participation hereunder by giving written notice to
the Company and stating therein the quantity of New Securities to be purchased.
Each Participation Stockholder shall also be entitled to indicate a desire to
purchase all or a portion of any New Securities remaining after such pro rata
allocation. If, as a result of

11



--------------------------------------------------------------------------------



 



such oversubscription right, such oversubscriptions exceed the total number of
New Securities available in respect of such oversubscription right, the
oversubscribing Participation Stockholders shall be cut back with respect to
their oversubscriptions on a pro rata basis (based on the number of outstanding
shares of Voting Stock held by them at such time) or as they may otherwise agree
among themselves.
          (d) In the event that the Participation Stockholders fail to commit to
purchase all of such New Securities within said fifteen (15)-Business Day
period, the Company shall have ninety (90) days thereafter to sell the New
Securities with respect to which the right of participation was not exercised,
at a price and otherwise upon terms no more favorable to the purchasers thereof
than specified in the Company’s notice given pursuant to Section 3.07(c).
          (e) The closing for any such issuance shall take place as proposed by
the Company with respect to the New Securities to be issued (but in no event
sooner than fifteen (15) Business Days after notice is given to each
Participation Stockholder), at which closing the Company shall deliver
certificates for the New Securities in the respective names of the purchasing
Stockholders against receipt of payment therefor. Each party shall bear its own
expenses in connection with any such issuance pursuant to this Section 3.07.
ARTICLE IV
Additional Covenants
          Section 4.01. Actions Requiring Consent. For so long as RN Stockholder
owns shares of Voting Stock of the Company representing at least twenty-five
percent (25%) of the then outstanding shares of Voting Stock, without the
approval of RN Stockholder, and for so long as MTVN Stockholder owns shares of
Voting Stock of the Company representing at least twenty-five percent (25%) of
the then outstanding shares of Voting Stock, without the approval of the MTVN
Stockholder, no action shall be taken by the Company or any Subsidiary thereof,
or any director, officer, agent or employee of the Company or its Subsidiaries,
which would cause or permit any:
          (a) amendment, modification, termination or waiver of any provision
the Charter or By-laws, including any increase or decrease in the number of
authorized shares of any class of the Company’s stock;
          (b) issuance, sale, repurchase or retirement of any equity security or
options or rights to acquire any equity security of the Company or any
Subsidiary of the Company, including all terms and conditions in respect
thereof; provided that this provision shall not apply with respect to issuances
pursuant to the Company’s equity compensation plan of up to 34,000,000 shares of
Class B Stock;
          (c) incurrence or material modification of any Indebtedness of the
Company or any Subsidiary of the Company, in the aggregate, in excess of
$10 million in any fiscal year;
          (d) (i) merger, consolidation, share exchange or sale (in one or a
related series of transactions) of all or substantially all of the assets of the
Company and any Subsidiary of the Company or (ii) sale or acquisition (in one or
a related series of transactions) by the Company or

12



--------------------------------------------------------------------------------



 



any Subsidiary of the Company of any businesses with a sale or acquisition price
in excess of $10 million;
          (e) dissolution, liquidation, bankruptcy or reorganization of the
Company or any Subsidiary of the Company;
          (f) change in the terms, designations, powers, classification,
preferences or other special rights, or the qualifications, limitations or
restrictions, of equity securities of the Company;
          (g) entrance into any transaction with (i) any Director or officer of
the Company, (ii) RN Stockholder or any of its Affiliates, employees, directors
or officers or (iii) MTVN Stockholder or any of its Affiliates, employees,
directors or officers;
          (h) a Public Offering of the Company or any Subsidiary thereof or any
successor entity thereof; or
          (i) entrance into any contract or taking of any action for the purpose
of effecting any of the foregoing.
          Section 4.02. Registration Rights. In the event of a proposed initial
Public Offering of the securities of the Company or any of its Subsidiaries or
successors thereof, the parties agree to negotiate in good faith a customary
registration rights agreement.
          Section 4.03. Information Rights. From and after the date hereof, for
so long as MTVN Stockholder or RN Stockholder holds at least seven and one half
percent (7.5%) of the then outstanding shares of Voting Stock, such Stockholder
shall be entitled to receive from the Company the following information:
          (a) as soon as available after the end of each fiscal year of the
Company, and in any event within fifty (50) days after the end of each fiscal
year of the Company, an audited consolidated balance sheet of the Company and
its Subsidiaries as at the end of such year and audited consolidated statements
of income, retained earnings and cash flows of the Company and its Subsidiaries
for such year, certified by certified public accountants of established national
reputation selected by the Company, which shall initially be KPMG LLP, and
prepared in accordance with GAAP;
          (b) as soon as available after the end of each fiscal quarter of the
Company (other than the fourth quarter), and in any event within thirty
(30) days after the end of each fiscal quarter of the Company (other than the
fourth quarter), an unaudited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such quarter, and unaudited consolidated
statements of income, retained earnings and cash flows of the Company and its
Subsidiaries for such fiscal quarter and for the current fiscal year to the end
of such fiscal quarter, prepared in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of notes thereto); and
          (c) as soon as available after the end of each calendar month and in
any event (i) within five (5) Business Days thereafter, a preliminary unaudited
consolidated balance sheet

13



--------------------------------------------------------------------------------



 



of the Company and its Subsidiaries as at the end of such month, and preliminary
unaudited consolidated statement of income of the Company and its Subsidiaries
for such month, prepared in accordance with GAAP (subject to normal year-end
audit adjustments and the absence of notes thereto), (ii) within ten
(10) Business Days thereafter, a final unaudited consolidated balance sheet of
the Company and its Subsidiaries as at the end of such month, and final
unaudited consolidated statement of income of the Company and its Subsidiaries
for such month, prepared in accordance with GAAP (subject to normal year-end
audit adjustments and the absence of notes thereto) and (iii) within twenty
(20) days thereafter, a summary of the Company’s financial performance not to
exceed one page in length in a form to be mutually agreed upon by the Company
and the recipients promptly following execution of this Agreement.
          Section 4.04. Annual Audit. For so long as either MTVN Parent or RN
Parent are required to include the Company’s audited financial statements in its
filings or other reports with the U.S. Securities and Exchange Commission, each
of MTVN Stockholder and RN Stockholder (the “Requesting Stockholder”) may, in
the event that such Requesting Stockholder reasonably believes that the Company
will not provide an audited consolidated balance sheet of the Company and its
Subsidiaries within fifty (50) days of the end of any fiscal year of the Company
as required by Section 4.03(a), at its sole option, elect to engage on behalf of
the Company an auditor to perform an audit on the Company’s financial statements
for such fiscal year, a copy of which shall be delivered to each of MTVN
Stockholder and RN Stockholder. The Requesting Stockholder shall pay for the
fees and expenses of such audit; provided, that if both MTVN Stockholder and RN
Stockholder are required to include the Company’s audited financial statements
in its filings with the U.S. Securities and Exchange Commission, each shall pay
for one-half of the total fees and expenses of the audit. The Company shall, and
shall cause its officers, directors, employees and other agents to, cooperate
with the auditor engaged by the Requesting Stockholder in connection with the
preparation of such audit, including by affording such auditor access at all
reasonable times to the Company’s officers, employees, legal counsel,
properties, offices, plants and other facilities and to all books and records of
the Company.
          Section 4.05. Access Rights. The Company shall, and shall cause its
officers, directors, employees, auditors and other agents to, in the case of RN
Stockholder, until such time as RN Stockholder shall cease to each own at least
seven and one half percent (7.5%) of the then outstanding shares of Voting Stock
and, in the case of MTVN Stockholder, until such time as MTVN Stockholder shall
cease to each own at least seven and one half percent (7.5%) of the then
outstanding shares of Voting Stock, (a) afford the officers, employees, auditors
and other agents of RN Stockholder and/or MTVN Stockholder, as applicable,
during normal business hours and upon notice, access at all reasonable times to
the Company’s officers, employees, auditors, legal counsel, properties, offices,
plants and other facilities and to all books and records of the Company, and
(b) afford RN Stockholder and/or MTVN Stockholder, as applicable, the
opportunity to discuss the Company’s affairs, finances and accounts with the
Company’s officers from time to time as each such Stockholder may reasonably
request.

14



--------------------------------------------------------------------------------



 



ARTICLE V
Term
          Section 5.01. Term. This Agreement shall become effective on the date
hereof and shall continue in effect until the earlier to occur of (a) an initial
Public Offering of the Company and (b) such time as, pursuant to Transfers of
Voting Stock permitted herein, there are not at least two Stockholders subject
to the terms and conditions hereof; provided, however, that the rights and
obligations of each Stockholder under this Agreement shall terminate as to such
Stockholder upon the Transfer of all (but not less than all) Voting Stock owned
by such Stockholder (so long as such Transfer is in accordance with the
provisions of this Agreement).
ARTICLE VI
General Provisions
          Section 6.01. Notices. All notices, requests and other communications
to any party hereunder shall be in writing (including a facsimile or similar
writing) and shall be given to such party at the address or facsimile number set
forth below or as such party shall hereafter specify for the purpose by notice
to the other parties. Each such notice, request or other communication shall be
effective (i) if given by facsimile, at the time such facsimile is transmitted
and the appropriate confirmation is received (or, if such time is not during a
Business Day, at the beginning of the next such Business Day), (ii) if given by
mail, five (5) Business Days (or (x) if by overnight courier, one (1) Business
Day, or (y) if to an address outside the United States, seven (7) Business Days)
after such communication is deposited in the mails with first-class postage
prepaid, addressed as aforesaid, or (iii) if given by any other means, when
delivered at the address specified pursuant to this Section 6.01.
          (i) if to the Company, to:
Rhapsody International Inc.
2601 Elliott Avenue
Seattle, Washington 98121
Phone: 206-674-2700
Email: jirwin@real.com
Attention: Chief Operating Officer
          (ii) if to RN Sub or RN Parent, to:
2601 Elliott Avenue
Suite 1000
Seattle, WA 98121
Phone: 206-674-2700
Email: bkimball@real.com
Attention: Robert Kimball

15



--------------------------------------------------------------------------------



 



with a copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Phone: 212-310-8000
Fax: 212-310-8007
Email: ted.waksman@weil.com and steven.peck@weil.com
Attention: Ted S. Waksman and Steven M. Peck
          (iii) if to MTVN Sub or MTVN Parent, to:
1515 Broadway
New York, NY 10036
Phone: 212-258-6070
Fax: 212-258-6099
Email: michael.fricklas@viacom.com
Attention: Michael D. Fricklas
with a copy to:
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019
Phone: 212-474-1000
Fax: 212-474-3700
Email: fsaeed@cravath.com
Attention: Faiza J. Saeed
          (iv) if to any Other Stockholder, to such address as set forth on
Schedule F.
          Section 6.02. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.
          Section 6.03. Integration. This Agreement, the Transaction Agreement,
the Transaction Documents (as defined in the Transaction Agreement) and all
other written agreements contemporaneously entered into herewith by the parties
constitute the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersede all prior agreements and understandings of
the parties in connection herewith, and no covenant, representation or condition
not expressed in this Agreement shall affect, or be effective to interpret,
change or restrict, the express provisions of this Agreement.
          Section 6.04. No Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of all the parties hereto and their
successors and assigns, and their legal representatives. No Stockholder may
assign this Agreement or any of its rights, interests

16



--------------------------------------------------------------------------------



 



or obligations in connection with a Transfer of Voting Stock hereunder except to
the extent such rights, interests and obligations relate to Voting Stock and the
Transfer of such Voting Stock is in accordance with this Agreement and is
provided for or contemplated herein.
          Section 6.05. Applicable Law; Consent to Jurisdiction. This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York without giving effect to the conflicts of law principles thereof. The
Company and each of the Stockholders, by its, his or her execution hereof,
(i) hereby irrevocably submit to the exclusive jurisdiction of the state and
Federal courts located within the borough of Manhattan of the City, County and
State of New York for the purposes of any claim or action arising out of or
based upon this Agreement or relating to the subject matter hereof, (ii) hereby
waive, to the extent not prohibited by applicable law, and agree not to assert
by way of motion, as a defense or otherwise, in any such claim or action, any
claim that it, he or she is not subject personally to the jurisdiction of the
above-named courts, that its, his or her property is exempt or immune from
attachment or execution, that any such proceeding brought in the above-named
courts is improper or that this Agreement or the subject matter hereof may not
be enforced in or by such courts and (iii) hereby agree not to commence any
claim or action arising out of or based upon this Agreement or relating to the
subject matter hereof other than before the above-named courts nor to make any
motion or take any other action seeking or intending to cause the transfer or
removal of any such claim or action to any court other than the above-named
courts whether on the grounds of inconvenient forum or otherwise. The Company
and each of the Stockholders hereby consent to service of process in any such
proceeding, and agree that service of process by registered or certified mail,
return receipt requested, at its address specified pursuant to Section 6.01, is
reasonably calculated to give actual notice.
          Section 6.06. Severability. Each provision of this Agreement shall be
considered separable and if for any reason any provision or provisions hereof
are determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or affect those portions of this
Agreement which are valid; provided, however, that in such case the Stockholders
shall endeavor to amend or modify this Agreement to achieve to the extent
reasonably practicable the purpose of the invalid provision or provisions.
          Section 6.07. Amendment. Any amendments, modifications, supplements,
restatements to or waivers of, or the termination of, this Agreement shall
require the consent of (i) RN Stockholder, for so long as RN Stockholder has a
right to designate at least one Director pursuant to Section 2.01(a)(i);
(ii) MTVN Stockholder, for so long as MTVN Stockholder has a right to designate
at least one Director pursuant to Section 2.01(a)(ii); and (iii) the Company;
provided that no such amendment, modification, supplement, restatement, waiver
or termination shall have a disproportionate and materially adverse effect on
the interests of a party hereunder or thereunder without the written consent of
such party so affected.
          Section 6.08. Headings. The titles of the sections and subsections of
this Agreement are for convenience of reference only and shall not be
interpreted to limit or amplify the provisions of this Agreement.

17



--------------------------------------------------------------------------------



 



          Section 6.09. Waiver of a Jury Trial. Each of the parties to this
Agreement irrevocably waives any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement.
          Section 6.10. Enforcement. (a) Each party hereto acknowledges that the
other parties would not have an adequate remedy at law for money damages in the
event that any of the covenants or agreements of any of the other parties in
this Agreement were not performed in accordance with its terms, and it is
therefore agreed that each party hereto, in addition to and without limiting any
other remedy or right it may have, will have the right to an injunction or other
equitable relief in any court of competent jurisdiction, enjoining any such
actual or potential breach and enforcing specifically the terms and provisions
hereof, and each party hereto hereby waives (i) any and all defenses they may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief and (ii) the need to post any bond
that may be required in connection with the granting of such an injunction or
other equitable relief.
          (b) All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.
          Section 6.11. Waiver. No failure by any party to insist upon the
strict performance of any covenant, agreement, term or condition of this
Agreement or to exercise any right or remedy consequent upon a breach of such or
any other covenant, agreement, term or condition shall operate as a waiver of
such or any other covenant, agreement, term or condition of this Agreement. Any
party by notice given in accordance with Section 6.01 may, but shall not be
under any obligation to, waive any of its rights or conditions to its
obligations hereunder, or any duty, obligation or covenant of any other party.
No waiver shall affect or alter the remainder of this Agreement but each and
every covenant, agreement, term and condition hereof shall continue in full
force and effect with respect to any other then existing or subsequent breach.
          Section 6.12. Confidentiality. Each Stockholder expressly acknowledges
that such Stockholder may receive confidential and proprietary information
relating to the Company, including information relating to the Company’s
financial condition and business plans, and that the disclosure of such
confidential information to a third party would cause irreparable injury to the
Company. Except with the prior written consent of the Company, no Stockholder
shall disclose any such information to a third party (other than on a “need to
know” basis to any Affiliate or any employee, agent, representative or
contractor of such Stockholder or its Affiliates), and each Stockholder shall
use reasonable efforts to preserve the confidentiality of such information. The
obligations of each Stockholder under this Section 6.12 shall survive the
termination of this Agreement for a period of two years. Information exchanged
between Stockholders shall be non-confidential unless exchanged pursuant to a
separate confidentiality agreement executed between such Stockholders.
Notwithstanding the foregoing, a Stockholder shall not be bound by the
confidentiality obligations in this Section 6.12 with respect to any information
that is currently or becomes (a) required to be disclosed by such Stockholder
pursuant to applicable law (but only to the

18



--------------------------------------------------------------------------------



 



extent of such requirement), (b) publicly known or available without unlawful
action or improper disclosure on the part of such Stockholder or (c) known or
available to such Stockholder via legitimate means other than through or on
behalf of the Company or the other Stockholders.
          Section 6.13. Other Stockholders. Subject to the restrictions on
Transfers of Voting Stock contained herein and as otherwise provided on
Schedule D, any Person who is not RN Stockholder or MTVN Stockholder acquiring
Voting Stock (“Other Stockholder”), shall, on or before the transfer or issuance
to it of Voting Stock and as a condition precedent thereto, sign an Adoption
Agreement. Upon the Transfer of all (but not less than all) of the Voting Stock
owned by RN Stockholder or MTVN Stockholder to an Other Stockholder, such
Stockholder shall be assigned the rights, interests and obligations hereunder of
RN Stockholder or MTVN Stockholder, as applicable, to the extent that RN
Stockholder or MTVN Stockholder, as applicable, has rights, interests and
obligations immediately prior to such Transfer. The name and address of each
Other Stockholder shall be listed on Schedule F, as amended from time to time.
          Section 6.14. Publicity. Neither the Company nor any Stockholder shall
issue any public release or make any press statement about the Company, its
business or the transactions contemplated hereby without the consent of each
Stockholder, except as otherwise required by applicable law.
          Section 6.15. Absence of Presumption. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement and, in
the event of ambiguity or in the event that any question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by such parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.
          Section 6.16. Expenses. Each Stockholder shall be responsible for its
own expenses incurred in connection with this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

19



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each party has duly executed this Agreement as of
the date first written above.

            RHAPSODY INTERNATIONAL INC.
      By   /s/ Jon Irwin         Name:   Jon Irwin        Title:   President   
 

[Signatures continue on the following page.]
Signature Page to the Stockholder Agreement

20



--------------------------------------------------------------------------------



 



            REALNETWORKS, INC.
      By   /s/ Robert Kimball         Name:   Robert Kimball        Title:  
President and Acting Chief Executive Officer        REALNETWORKS DIGITAL MUSIC
OF CALIFORNIA, INC.
      By   /s/ Robert Kimball         Name:   Robert Kimball       Title:   Vice
President     

[Signatures continue on the following page.]
Signature Page to the Stockholder Agreement

21



--------------------------------------------------------------------------------



 



            VIACOM INTERNATIONAL INC.
      By   /s/ W. Keyes Hill-Edgar         Name:   W. Keyes Hill-Edgar       
Title:   Senior Vice President & Assistant Secretary        DMS HOLDCO INC.
      By   /s/ W. Keyes Hill Edgar         Name:   W. Keyes Hill-Edgar       
Title:   Senior Vice President & Assistant Secretary     

Signature Page to the Stockholder Agreement

22